UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (6.2%) General Motors Co. 326,100 10,869 * Skechers U.S.A. Inc. Class A 62,600 6,873 Best Buy Co. Inc. 202,400 6,600 Macy's Inc. 95,400 6,437 Marriott International Inc. Class A 86,400 6,427 Comcast Corp. Class A 106,089 6,380 Dana Holding Corp. 291,300 5,995 Cooper Tire & Rubber Co. 167,000 5,650 * Madison Square Garden Co. Class A 63,800 5,327 Lowe's Cos. Inc. 50,800 3,402 * Murphy USA Inc. 48,500 2,707 Home Depot Inc. 18,600 2,067 Time Warner Inc. 20,500 1,792 Carnival Corp. 34,300 1,694 Comcast Corp. Special Class A 25,700 1,540 * Build-A-Bear Workshop Inc. 71,200 1,139 * Isle of Capri Casinos Inc. 49,000 889 Big Lots Inc. 18,500 832 Target Corp. 8,800 718 * Toll Brothers Inc. 12,900 493 Consumer Staples (6.5%) Procter & Gamble Co. 266,269 20,833 Archer-Daniels-Midland Co. 198,000 9,548 CVS Health Corp. 75,950 7,966 Bunge Ltd. 86,600 7,603 Costco Wholesale Corp. 46,900 6,334 ^ Pilgrim's Pride Corp. 270,900 6,223 Wal-Mart Stores Inc. 80,000 5,674 Kroger Co. 75,100 5,446 Altria Group Inc. 107,500 5,258 ^ Sanderson Farms Inc. 61,800 4,645 Ingles Markets Inc. Class A 26,400 1,261 Mondelez International Inc. Class A 13,668 562 * SUPERVALU Inc. 51,600 417 Energy (13.0%) Exxon Mobil Corp. 538,100 44,770 Schlumberger Ltd. 197,000 16,979 Chevron Corp. 151,830 14,647 Valero Energy Corp. 161,800 10,129 Marathon Petroleum Corp. 179,600 9,395 Tesoro Corp. 85,000 7,175 Noble Corp. plc 454,300 6,992 * REX American Resources Corp. 108,500 6,905 * FMC Technologies Inc. 160,100 6,642 Delek US Holdings Inc. 174,900 6,440 Teekay Tankers Ltd. Class A 877,100 5,798 * Oil States International Inc. 150,700 5,611 National Oilwell Varco Inc. 114,700 5,538 Nabors Industries Ltd. 266,300 3,843 * WPX Energy Inc. 247,000 3,033 ConocoPhillips 43,090 2,646 HollyFrontier Corp. 50,000 2,134 Atwood Oceanics Inc. 70,500 1,864 PBF Energy Inc. Class A 36,500 1,037 * Frontline Ltd. 290,900 710 Kinder Morgan Inc. 17,200 660 * Cameron International Corp. 11,900 623 Occidental Petroleum Corp. 5,200 404 * Pacific Ethanol Inc. 23,600 244 Financials (30.2%) Wells Fargo & Co. 637,623 35,860 JPMorgan Chase & Co. 512,340 34,716 * Berkshire Hathaway Inc. Class B 160,000 21,778 Goldman Sachs Group Inc. 80,717 16,853 US Bancorp 337,900 14,665 Bank of America Corp. 835,176 14,215 Citigroup Inc. 224,261 12,388 PNC Financial Services Group Inc. 128,800 12,320 Capital One Financial Corp. 137,700 12,113 Travelers Cos. Inc. 95,600 9,241 Allstate Corp. 138,000 8,952 PartnerRe Ltd. 59,300 7,620 Voya Financial Inc. 163,600 7,602 Everest Re Group Ltd. 40,700 7,408 Radian Group Inc. 390,400 7,324 ^ AmTrust Financial Services Inc. 111,500 7,304 Ameriprise Financial Inc. 58,300 7,283 Axis Capital Holdings Ltd. 135,800 7,248 * MGIC Investment Corp. 635,000 7,226 Validus Holdings Ltd. 161,000 7,082 * Synchrony Financial 210,000 6,915 Navient Corp. 359,400 6,545 Bank of New York Mellon Corp. 150,600 6,321 CIT Group Inc. 118,600 5,514 * Santander Consumer USA Holdings Inc. 214,600 5,487 Hospitality Properties Trust 187,600 5,407 Equity Residential 73,600 5,164 Universal Insurance Holdings Inc. 189,500 4,586 Weyerhaeuser Co. 131,800 4,152 Digital Realty Trust Inc. 53,100 3,541 General Growth Properties Inc. 134,500 3,451 Summit Hotel Properties Inc. 261,900 3,407 Health Care REIT Inc. 49,800 3,268 Alexandria Real Estate Equities Inc. 35,000 3,061 Assured Guaranty Ltd. 115,900 2,780 American International Group Inc. 44,000 2,720 Weingarten Realty Investors 83,100 2,717 Ventas Inc. 43,600 2,707 * Walker & Dunlop Inc. 100,000 2,674 GEO Group Inc. 77,600 2,651 Kimco Realty Corp. 117,200 2,642 Chambers Street Properties 320,200 2,546 UDR Inc. 77,100 2,470 Ryman Hospitality Properties Inc. 46,200 2,454 DuPont Fabros Technology Inc. 83,200 2,450 CBL & Associates Properties Inc. 150,700 2,441 Regency Centers Corp. 37,900 2,235 International Bancshares Corp. 79,000 2,123 Allied World Assurance Co. Holdings AG 43,900 1,897 Ashford Hospitality Trust Inc. 200,700 1,698 Reinsurance Group of America Inc. Class A 14,700 1,395 Lexington Realty Trust 161,800 1,372 Janus Capital Group Inc. 76,900 1,317 * Cowen Group Inc. Class A 197,600 1,265 Omega Healthcare Investors Inc. 35,100 1,205 Investment Technology Group Inc. 47,100 1,168 Piedmont Office Realty Trust Inc. Class A 61,000 1,073 Corrections Corp. of America 31,800 1,052 * Arch Capital Group Ltd. 15,300 1,024 HCP Inc. 22,900 835 HCI Group Inc. 17,400 769 * Realogy Holdings Corp. 14,600 682 * Strategic Hotels & Resorts Inc. 46,900 568 * Enova International Inc. 27,300 510 LaSalle Hotel Properties 13,500 479 Legg Mason Inc. 9,000 464 KeyCorp 21,400 321 OM Asset Management plc 17,400 310 * Hilltop Holdings Inc. 7,400 178 Health Care (12.0%) Johnson & Johnson 337,150 32,859 Pfizer Inc. 525,425 17,617 Anthem Inc. 64,500 10,587 Aetna Inc. 82,000 10,452 Merck & Co. Inc. 176,101 10,025 * HCA Holdings Inc. 110,100 9,988 * Express Scripts Holding Co. 86,700 7,711 UnitedHealth Group Inc. 62,700 7,649 Bristol-Myers Squibb Co. 105,000 6,987 * Quintiles Transnational Holdings Inc. 96,000 6,971 Eli Lilly & Co. 82,800 6,913 Cigna Corp. 41,400 6,707 Medtronic plc 71,900 5,328 AbbVie Inc. 52,100 3,501 Amgen Inc. 14,500 2,226 * Charles River Laboratories International Inc. 28,100 1,977 Cardinal Health Inc. 15,100 1,263 Abbott Laboratories 25,500 1,251 * INC Research Holdings Inc. Class A 14,700 590 Ensign Group Inc. 7,800 398 * Hospira Inc. 4,200 373 * Allergan plc 1,000 303 * Alliance HealthCare Services Inc. 14,100 263 * Affymetrix Inc. 19,700 215 Industrials (9.9%) General Electric Co. 945,540 25,123 Caterpillar Inc. 128,700 10,916 General Dynamics Corp. 71,100 10,074 Northrop Grumman Corp. 58,200 9,232 * JetBlue Airways Corp. 346,600 7,196 Emerson Electric Co. 129,200 7,162 * Spirit AeroSystems Holdings Inc. Class A 126,900 6,994 Cintas Corp. 81,500 6,894 PACCAR Inc. 106,100 6,770 Aircastle Ltd. 244,300 5,538 Southwest Airlines Co. 165,700 5,483 United Technologies Corp. 47,100 5,225 Alaska Air Group Inc. 65,600 4,227 Waste Management Inc. 39,400 1,826 * Dycom Industries Inc. 30,600 1,801 Lockheed Martin Corp. 8,500 1,580 General Cable Corp. 58,100 1,146 Matson Inc. 25,200 1,059 * ACCO Brands Corp. 112,900 877 GATX Corp. 15,400 819 Pitney Bowes Inc. 38,600 803 Raytheon Co. 8,300 794 Comfort Systems USA Inc. 28,200 647 Federal Signal Corp. 43,200 644 Douglas Dynamics Inc. 27,100 582 * Teledyne Technologies Inc. 5,500 580 Griffon Corp. 23,300 371 * MYR Group Inc. 10,000 310 SkyWest Inc. 16,200 244 Information Technology (10.0%) Intel Corp. 545,800 16,601 Cisco Systems Inc. 568,800 15,619 Hewlett-Packard Co. 414,400 12,436 Microsoft Corp. 233,200 10,296 International Business Machines Corp. 44,600 7,255 Computer Sciences Corp. 108,200 7,102 * Electronic Arts Inc. 104,100 6,923 Jabil Circuit Inc. 296,700 6,317 CDW Corp. 174,000 5,965 Booz Allen Hamilton Holding Corp. Class A 233,000 5,881 * Cirrus Logic Inc. 139,800 4,757 * Aspen Technology Inc. 100,700 4,587 DST Systems Inc. 22,948 2,891 QUALCOMM Inc. 45,200 2,831 EarthLink Holdings Corp. 279,400 2,093 * Sykes Enterprises Inc. 71,200 1,727 * Integrated Device Technology Inc. 75,000 1,627 NVIDIA Corp. 72,500 1,458 Avnet Inc. 31,400 1,291 Harris Corp. 13,900 1,069 * Sanmina Corp. 45,200 911 * NeoPhotonics Corp. 95,400 871 * PMC-Sierra Inc. 98,400 842 MKS Instruments Inc. 21,600 819 Western Digital Corp. 8,600 674 * Quantum Corp. 338,000 568 * Cabot Microelectronics Corp. 12,000 565 * Multi-Fineline Electronix Inc. 21,100 461 * Plexus Corp. 9,300 408 * ePlus Inc. 4,900 376 * FormFactor Inc. 29,900 275 CSG Systems International Inc. 8,300 263 * Novatel Wireless Inc. 73,800 240 Materials (3.5%) Dow Chemical Co. 193,000 9,876 Alcoa Inc. 529,100 5,899 Avery Dennison Corp. 96,800 5,899 LyondellBasell Industries NV Class A 56,200 5,818 * Berry Plastics Group Inc. 152,100 4,928 Ashland Inc. 39,900 4,864 * Century Aluminum Co. 442,900 4,619 International Paper Co. 33,700 1,604 Bemis Co. Inc. 11,900 536 KMG Chemicals Inc. 12,700 323 Telecommunication Services (2.3%) AT&T Inc. 563,010 19,998 Verizon Communications Inc. 100,300 4,675 CenturyLink Inc. 126,800 3,726 * Cincinnati Bell Inc. 116,500 445 Utilities (5.8%) American Electric Power Co. Inc. 158,500 8,396 Public Service Enterprise Group Inc. 212,400 8,343 PPL Corp. 273,200 8,051 DTE Energy Co. 96,800 7,225 Edison International 126,400 7,025 Entergy Corp. 94,000 6,627 WGL Holdings Inc. 120,500 6,542 New Jersey Resources Corp. 225,200 6,204 Vectren Corp. 159,600 6,141 Exelon Corp. 195,200 6,133 American States Water Co. 50,400 1,885 * Talen Energy Corp. 34,124 586 Total Common Stocks (Cost $1,097,163) Coupon Temporary Cash Investments (1.4%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.137% 17,743,001 17,743 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.075% 7/20/15 500 500 Total Temporary Cash Investments (Cost $18,243) Total Investments (100.8%) (Cost $1,115,406) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $7,401,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $7,544,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
